UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
CORRECTION OFFICERS’
BENEVOLENT ASSOCIATION, INC., et
al.,
                                                                      No. 17 CV 2899-LTS
                                   Plaintiffs,

                 -against-

CITY OF NEW YORK, et al.,

                                    Defendants.
-------------------------------------------------------x



                                                    OPINION




APPEARANCES:




 KOEHLER & ISAACS, LLP                                      CORPORATION COUNSEL OF THE CITY
    By: Cynthia Devasia, Esq.                               OF NEW YORK
 61 Broadway                                                   By: Alan Maer Schlesinger, Esq.
 New York, NY 10006                                         100 Church St., Rm 2-187
                                                            New York, NY 10007-2601

 Attorneys for Plaintiff                                    Attorneys for Defendant




                       LAURA TAYLOR SWAIN, United States District Judge



MOT LEAVE AMND OPINION.DOCX                                VERSION NOVEMBER 20, 2019             1
                 Plaintiff Correction Officers’ Benevolent Association, Inc. (“COBA”), the

exclusive bargaining representative for all employees of the New York City Department of

Correction (“DOC”) holding the title of “Correction Officer” (“CO”), and COs Tiffani Dublin,

Anthony Romano, Matthew Hines, Francis Castro, and Bryan Ashendorf, individually and on

behalf of others similarly situated (collectively “Plaintiffs”), bring this action against the City of

New York (the “City”), its mayor, Bill De Blasio, the DOC, and Cynthia Brann, the DOC

Commissioner (collectively “Defendants”). Plaintiffs claim that Defendants have violated 42

U.S.C. § 1983 (“Section 1983”) by subjecting them to a state-created danger in derogation of

their substantive due process rights guaranteed by the Fourteenth Amendment. (Proposed First

Amended Complaint (“FAC”), Docket Entry No. 60, Exh. B.) On May 30, 2018, the Court

dismissed Plaintiffs’ original complaint in its entirety for failure to state a claim upon which

relief could be granted. (Docket Entry No. 51.) Plaintiffs now move for leave to amend the

complaint. (Docket Entry No. 56.) The Court has subject matter jurisdiction of this action

pursuant to 28 U.S.C. sections 1331 and 1343(a)(3).

                 The Court has reviewed the parties’ submissions carefully and, for the following

reasons, denies Plaintiffs’ motion for leave to amend the complaint.



                                            BACKGROUND

                 The Court presumes familiarity with its earlier decision in this action

(Memorandum Opinion and Order dated May 30, 2018, Docket Entry No. 51) and summarizes

here only the facts alleged in the proposed FAC that are newly added and relevant to this

decision. The Court takes these facts as true for the purposes of this motion for leave to amend

the complaint.




MOT LEAVE AMND OPINION.DOCX                        VERSION NOVEMBER 20, 2019                             2
               This action is focused on administrative practices and working conditions in City

jails that plaintiffs contend subject COs and inmates to unreasonable levels of serious danger

because inaccurate reporting of violent inmate conduct has led to institutional practices that have

made conditions more dangerous than they would have been with accurate reporting. Individual

plaintiffs were, at all relevant times, COs employed by the City. (FAC, at ¶¶ 19-22.) Defendant

DOC is an agency of the City of New York charged with the administration of the City’s jail

system. (FAC, at ¶ 25.)

               Defendants utilize a classification system that categorizes violence occurring

within the City’s jails. (FAC, at ¶ 88.) The classification system involves labeling incidents of

violence according to their severity and nature; under this system, an incident classified as a “log

book entry” is not reported or investigated beyond that notation. (FAC, at ¶ 89.) Plaintiffs

allege that Defendants have an unofficial policy that increases the COs’ exposure to physical

danger or death, specifically a policy of “non-reporting, underreporting, misreporting, or

downgrading violence statistics and failing to hold violent inmates accountable for their actions.”

(FAC, at ¶ 184.) Defendants allegedly use the classifications inaccurately and inconsistently, for

instance by reporting violent incidents as “log book entries” when the incidents actually fit the

more serious category of assault on staff. (FAC, at ¶¶ 90-91, 125.) This practice allows violent

prisoners to be classified as less likely to cause injury than if reporting were accurate. (FAC, at ¶

15.) Plaintiffs allege that the misclassification is undertaken to reduce the appearance of

violence at the City jails and that it actually increases the exposure of COs and inmates to risk of

injury and death by altering the institutional responses to serious incidents. (FAC, at ¶¶ 6, 8, 13,

72-73.)




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                            3
               Plaintiffs further allege that COs rely on the accuracy of the classification system

because they look at the institutional history of prisoners when requesting work assignments

(FAC, at ¶ 143), choosing among custody practices and management strategies (FAC, at ¶ 140),

and choosing whether to utilize safety precautions such as handcuffs, security mitts, or waist

chains (FAC, at ¶ 142). The downgrading of violent incidents to “log book entries” also results

in an institutional failure to discipline prisoners and/or change their housing assignments after

they commit violent acts. (FAC, at ¶¶ 141, 147.) For all these reasons, Plaintiffs assert that the

misclassification of violent incidents gives COs a false sense of security and exposes them to

increased levels of danger and injury. (FAC, at ¶¶ 135, 143.) The misclassification of violent

incidents in DOC facilities was publicly reported by news outlets as early as 2014. (FAC, at ¶

75, Exh. S.) Subsequent reports from news sources such as the New York Times, the New York

Post, and the New York Daily News covered the falsification of statistics and/or under- or non-

reporting of violent incidents in articles covering such incidents in New York City jails. (FAC,

at e.g., ¶¶ 75, 81, 101, 104, 127, Exh. T.) Plaintiffs also note that the Federal Monitor appointed

in Nunez v. New York City Dept of Correction, et al., has flagged downgrading of incidents of

violence as a “‘troubling and confusing message to staff that there is a grey area or some

discretion, in what is considered a use of force.’” (FAC, at ¶ 103 (citation omitted).)

               Since at least August of 2016, Plaintiffs have repeatedly demanded that

Defendants discontinue their unofficial policy of misclassifying violent incidents. (FAC, at ¶

133.) Despite these demands, Defendants have “continued their concealment practices.” (FAC,

at ¶ 134.)




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                           4
                                            DISCUSSION

Leave to Amend Standard

               Rule 15(a) of the Federal Rules of Civil Procedure provides that leave to amend

should be freely granted when justice so requires. Fed. R. Civ. P. 15(a). While granting or

denying such leave is within the discretion of the district court, see Reisner v. General Motors

Corp., 511 F. Supp. 1167, 1171 (S.D.N.Y. 1981), leave to amend generally will be granted

unless: (1) there is evidence of undue delay, bad faith, dilatory motive, or repeated failures to

cure deficiencies by amendments previously allowed; (2) allowing amendment would cause

undue prejudice to the opposing party; or (3) the amendment would be futile. See Foman v.

Davis, 371 U.S. 178, 182 (1962). Defendants oppose Plaintiffs’ motion, arguing that the

proposed amendment would be futile. “A proposed amendment to a pleading would be futile if

it could not withstand a motion to dismiss” pursuant to Federal Rule of Civil Procedure 12(b)(6).

Oneida Indian Nation of New York v. City of Sherrill, 337 F.3d 139, 168 (2d Cir. 2003) (citation

omitted). Thus, “[l]eave to amend may be denied on grounds of futility if the proposed

amendment fails to state a legally cognizable claim or fails to raise triable issues of fact.” AEP

Energy Servs. Gas Holding Co. v. Bank of America, N.A., 626 F.3d 699, 726 (2d Cir. 2010)

(citation omitted).

               When considering a Rule 12(b)(6) motion, the Court accepts as true all

nonconclusory factual allegations in the complaint and draws all reasonable inferences in the

plaintiff’s favor. See Roth v. Jennings, 489 F.3d 499, 501 (2d Cir. 2007). To survive such a

motion, the complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court is not, however, required to




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                          5
accept “conclusory statements” as true, nor do “legal conclusion[s] couched as [] factual

allegation[s]” merit such deference. Twombly, 550 U.S. at 555.



Substantive Due Process – Governing Principles

                Plaintiffs claim that Defendants have created or increased a risk of serious bodily

harm or death from third parties in violation of the Due Process Clause of the Fourteenth

Amendment. The substantive component of the Due Process Clause “protects individual liberty

against certain government actions regardless of the fairness of the procedures used to implement

them.” Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992) (internal quotation marks

omitted). It is well established, however, that “‘nothing in the language of the Due Process

Clause itself requires the State to protect the life, liberty, and property of its citizens against

invasion by private actors.’ DeShaney v. Winnebago County Department of Social Services, 489

U.S. 189, 195, 109 S. Ct. 998, 1002, 103 L.Ed.2d 249 (1989) (“DeShaney”). Thus, ‘[a]s a general

matter, ... a State's failure to protect an individual against private violence simply does not

constitute a violation of the Due Process Clause.’ Id. at 197, 109 S. Ct. at 1004.” Ying Jing Gan

v. City of New York, 996 F.2d 522, 533 (2d Cir. 1993). Significantly, the right to substantive

due process does not in and of itself impose any minimum standard of workplace safety for

public employees. Collins, 503 U.S. at 130. A recognized exception to this general rule imposes

a constitutional obligation upon a state actor to protect an individual where “the governmental

entity itself has created or increased the danger to the individual.” Ying Jing Gan, 996 F.2d at

533. Plaintiffs invoke this exception, claiming that Defendants’ alleged failure to report violent

incidents properly has led to dangerous institutional practices, making the resulting workplace

conditions state-created dangers.




MOT LEAVE AMND OPINION.DOCX                         VERSION NOVEMBER 20, 2019                         6
               The state-created danger exception applies where (1) a “governmental official

takes an affirmative act that creates an opportunity for a third party to harm a victim (or increases

the risk of such harm),” Lombardi v. Whitman, 485 F.3d 73, 80 (2d Cir. 2007), and (2) the

government action shocks the contemporary conscience. See Pena v. DePrisco, 432 F.3d 98, 112

(2d Cir. 2005). “It is not enough to allege that a government actor failed to protect an individual

from a known danger of bodily harm or failed to warn the individual of that danger.” Lombardi,

485 F.3d at 79. The complaint must allege “affirmative, risk-creating acts,” Robischung-Walsh

v. Nassau Country Police Dept., 421 F. App’x 38, 41 (2d Cir. 2011), that “actually contributed to

the vulnerability of the plaintiff.” Hemphill v. Schott, 141 F.3d 412, 419 (2d Cir. 1998).

               If such an affirmative act is shown, the Court must determine whether the nature

and creation of the risk are of a character that shocks the contemporary conscience. See County

of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998). Conscience-shocking conduct may be

found where government actors engage in conduct posing serious danger that is arbitrary and

unjustified by legitimate concerns, but the concept is very narrow and courts defer to local

officials’ balancing of competing public policy goals. Collins, 503 U.S. at 128-29.



Affirmative Government Action

               The Supreme Court addressed a government official’s failure to train or warn an

employee about a danger in the workplace in Collins. There, a sanitation worker employed by

the defendant city died of asphyxia after entering a sewer that lacked ventilation. The decedent’s

widow brought a claim pursuant to 42 U.S.C. § 1983 against the city for providing an unsafe

work environment, failing to train employees to manage the dangerous work, and failing to

provide safety warnings and equipment at the work site. The Court dismissed the claim insofar




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                         7
as it was based on maintenance of an unsafe work environment, concluding that the Due Process

Clause does not guarantee minimal standards of workplace safety for public employees. 503

U.S. at 126. The Court dismissed the failure to train and warn claims as well, concluding that

deliberate indifference to an employee’s safety did not constitute conscience-shocking, arbitrary

government action of a constitutional dimension, even where a local law required such measures.

Id. at 128-130. The Court explained that it reached this conclusion for two reasons: first, the

Court had “previously rejected claims that the Due Process Clause should be interpreted to

impose federal duties that are analogous to those traditionally imposed by state tort law” and,

second, omissions by officials administering government programs are presumptively the result

of a rational decision-making process that takes account of competing obligations of the

government. Id. at 128. For these reasons, the Court held, the Due Process Clause does not

“guarantee municipal employees a workplace that is free of unreasonable risks of harm.” Id. at

129. As noted earlier, the Court also rejected the plaintiff’s argument that her substantive due

process claim was substantiated by a Texas state law that required the city to warn employees of,

and provide safety training regarding, the dangers of gases in the sewers. While the Court

assumed that the state law created a liberty interest protected by the Due Process Clause, it held

that, because the deprivation of Collins’ life was not conscience-shocking, the deprivation of the

lesser liberty interest was not one of constitutional dimension either. Id. at 129-130.

               Plaintiffs argue that the viability of their claim is not controlled by Collins’ “well-

established principle that the Due Process Clause does not guarantee public employees a

workplace free of risks of harm,” Kaucher v. County of Bucks, 455 F.3d 418, 425 (3d Cir. 2006),

because the increased risk of harm to Plaintiffs allegedly results from Defendants’ affirmative act

of adopting a policy, practice, or custom of non-reporting, underreporting, misreporting, or




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                          8
downgrading violence statistics in the jails. (FAC, at ¶ 184.) Plaintiffs allege that COs rely on

the accuracy of violence reports when interacting with prisoners and that inaccurate reports

subject them to an increased risk of being attacked by prisoners who are documented as less

dangerous than the classification system would reflect if reporting were accurate. (FAC, at ¶¶

15, 143.) Additionally, Plaintiffs allege that, as a result of inaccurate reporting of incidents of

violence, prisoners are not disciplined for violent acts that they commit, a practice that implicitly

condones violent actions and thereby increases the risk of further violence. (FAC, at ¶ 147.)

               The Second Circuit has addressed the argument that a government official’s

failure to punish wrongdoing is an affirmative act that increases the risk of future violence under

the state-created danger exception, in the context of official endangerment of civilians. In Pena

v. DePrisco, the plaintiff alleged that police officers encouraged an off-duty officer to drive

while intoxicated, creating a risk of serious injury. 432 F.3d 98. The Pena court examined the

alleged encouragement by the different police supervisors involved and held that, “to the extent

that the plaintiffs allege that [the officer’s] supervisors ‘stood by and did nothing’ to punish [his]

previous [similar] misconduct, we think those allegations are . . . inadequate to state a

substantive due process claim.” Id. at 110. The circuit court held that the complaint stated a

claim only to the extent it alleged “more than a failure to prevent misbehavior and to reprimand

or punish . . . [and also alleged] that prior assurances of impunity were actually, albeit implicitly

communicated.” Id. at 112. The circuit court addressed the issue of implicit condonation of

private violence again in Okin v. Village of Cornwall-On-Hudson Police Dept. when it was

confronted with allegations of “repeated, sustained inaction” by police officers and department

supervisors in the face of multiple complaints by the female plaintiff that her male partner was

physically abusive. 577 F.3d 415, 428 (2d Cir. 2009). Okin alleged that, when the defendant




MOT LEAVE AMND OPINION.DOCX                        VERSION NOVEMBER 20, 2019                            9
officers responded to her complaint that her partner had beaten and tried to choke her, the partner

told them he could not “help it sometimes when he smacks [the plaintiff] around” and, rather

than arrest him, the officers discussed football with the partner and were “very derogatory”

towards Okin. Id. at 420-21, 430 (“the officers openly expressed camaraderie with [the

assailant] and contempt for Okin,” and on “numerous occasions. . . responded to Okin’s

complaints without filing a domestic incident report, interviewing [the partner], or making an

arrest.”) The circuit court held that this evidence presented a dispute of material fact as to

whether the officers increased the threat of danger to the plaintiff, because “once [the male

partner] was aware of the officers’ dismissive and indifferent attitude toward Okin’s complaints,

. . . such awareness nullifie[d] the deterrent capacity of police response.” Id.

               Courts in this district have interpreted Okin and Pena to require that a defendant

actually communicate, either explicitly or implicitly, their approval of private violence to the

private actor, and one district court has required that the communication be intended to signal

such approval. See Diruzza v. Village of Mamaroneck, New York, No. 14-CIV-1776 (VB),

2016 WL 796863, at *7 (S.D.N.Y. Feb. 22, 2016) (collecting cases); see e.g., Dwares v. City of

New York, 985 F.2d 94, 97 (1993) (holding that police officers increased the danger of private

violence towards flag-burning protestors when they told assailants “that unless they got

completely out of control the police would neither interfere with their assaults nor arrest them.”)

Here, though Plaintiffs have described two incidents in which unnamed personnel failed to

discipline or transfer prisoners who then made second attacks on COs, Plaintiffs have not alleged

that Defendants actually communicated “prior assurances of impunity” to prisoners in advance of

violent incidents. Nor have Plaintiffs alleged that Defendants intended to convey such




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                         10
assurances through their failure to discipline violence. 1 In terms of facts, all Plaintiffs have

alleged is that Defendants have not always disciplined violent prisoners as required by DOC

policies and that, consequently, the institution did not respond to violence on a policy level in a

safer fashion and violent prisoners may have been emboldened by the inconsistent reporting and

response behavior. (FAC, at ¶¶ 130, 131, 132, 147.) The conclusory allegation that Defendants

have “fail[ed] to punish inmates for alleged misconduct” is insufficient to plead plausibly that

Defendants engaged in affirmative conduct upon which a claim of state-created danger can be

stated. (FAC, at ¶ 147.)

                The decision of the D.C. Circuit in Estate of Phillips v. D.C. is instructive in the

analysis of whether Plaintiffs have alleged an affirmative act. 455 F.3d 397, 406 (D.C. Cir.

2006). There, firefighters employed by the defendant District were killed while fighting a fire

because the fire chief failed to train them and failed to follow the department’s standard

operating procedure when he ventilated the building improperly and failed to keep in radio

contact. The plaintiff estate argued that these failures constituted a policy which shocked the

conscience, the adoption of which was affirmative conduct. The D.C. Circuit disagreed,

characterizing the allegation as one of inaction because the complaint alleged that the defendant

“deliberately and knowingly failed to follow . . . established mandatory Standard Operating

Procedures.” Id. at 404. Courts in other circuits have also dismissed complaints alleging that a

government actor’s failure to follow a policy or practice that would have increased employee

safety renders the government’s non-compliant conduct a viable basis for a state-created danger

claim. See Witkowski v. Milwaukee County, 480 F.3d 511 (7th Cir. 2007) (affirming dismissal



1
    In fact, Plaintiffs allege that Defendants intended to project a false appearance of safety within
    the facilities, precisely the opposite of an intent to encourage more violence. (FAC, at ¶¶ 10,
    88.)


MOT LEAVE AMND OPINION.DOCX                        VERSION NOVEMBER 20, 2019                           11
of a claim that courthouse guards committed a substantive due process violation by knowingly

failing to use a stun belt required by the trial court on a defendant who had threatened violence if

convicted); Estate of Carrigan v. Park Cty. Sheriff's Office, 381 F. Supp. 3d 1316 (D. Colo. Mar.

29, 2019) (granting summary judgment dismissing a substantive due process claim based on

failure by a county sheriff’s office captain to follow the office’s plan for evicting a violent

individual). Similarly, the instant allegation that the City Defendants have knowingly adopted a

policy of misreporting violence that leads to adverse safety outcomes is, fundamentally, an

allegation that the City Defendants knowingly fail to follow the DOC’s own incident

classification system for reporting violence by prisoners. The Due Process Clause is a

“limitation on the State’s power to act,” DeShaney, 489 U.S. at 195, but the failure to abide by

the incident classification system is “inaction rather than action.” Estate of Phillips, 455 F.3d at

404. Thus, Plaintiffs have failed to allege the requisite affirmative action.



Conscience-shocking Conduct

               Even if Plaintiffs’ allegations of affirmative action were sufficient to establish the

first element of the state-created danger cause of action, their proposed amendment would still be

futile because their allegations fail to satisfy the second prong of the state-created danger

exception in that the conduct alleged does not shock the contemporary conscience. “[T]he

measure of what is conscience shocking is no calibrated yard stick,” Lewis, 523 U.S. at 847, and

“[d]etermining whether the conscience is shocked by lesser levels of culpability than intentional

infliction of physical harm requires [the Court] to make ‘closer calls.’” Pena, 432 F.3d at 113

(quoting Lewis, 523 U.S. at 849). Those “closer calls” require a careful evaluation of the

particular circumstances of the case, including the nature of the state action, the magnitude and




MOT LEAVE AMND OPINION.DOCX                        VERSION NOVEMBER 20, 2019                        12
form of the harm inflicted on the plaintiff, and the state of mind of the defendants. Lewis, 523

U.S. at 850-54; cf. Pena, 432 F.3d at 114 (finding that police officials’ implicit condonation of

heavy off-duty drinking and driving by officers shocked the conscience because it extended over

a long period of time, presented an obvious risk, and resulted in grave danger to the public).

               The nature of the state action alleged here is Defendants’ failure to abide by the

safety enhancing procedures they themselves adopted. See discussion supra. In analyzing

whether the nature of state action was conscience-shocking, the Supreme Court held in Collins

that Collins’ claim was “analogous to a fairly typical state-law tort claim.” Collins, 503 U.S. at

128. The Court held that the alleged failure to train was not conscience-shocking because to

hold otherwise would be to impose a federal duty to provide a safe work environment, which

was a duty traditionally imposed by state tort law. Id.; see also Lewis, 523 U.S. at 848 (holding

that the Fourteenth Amendment is not a “font of tort law”). While recognizing that a state-law

safety standard could create a liberty interest for a public employee, the Collins Court found that

the deprivation of that interest by mere noncompliance was not conscience-shocking in light of

its finding that the deprivation of the Plaintiff’s life by reason of unsafe working conditions was

insufficient to support a substantive due process claim. See Collins, 503 U.S. at 129-130

(describing a Texas statute which required safety training for public employees).

               Collins suggests that that a failure to act in a way that generally increases public

employee safety is not conduct regulated by the federal constitution because substantive due

process does not impose minimum safety requirements. 503 U.S. at 126-127 (citing DeShaney,

489 U.S. at 195). The Due Process Clause does not require Defendants to institute any incident

classification system to increase employee safety at all and, consequently, it does not

constitutionalize any particular system by requiring officials to abide by the system once one is




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                           13
instituted. See Donohue v. Wing, 773 F. App’x 18, at *21 (2d Cir. 2019) (rejecting argument

that a failure to adopt a policy that could have mitigated harm was an affirmative act).

               Plaintiffs also allege that the risk of injury from prisoner violence is increased by

Defendants’ failure to abide by the classification system because COs “rely on that information”

when making decisions about which work assignments to accept and what safety precautions to

take. (FAC, at ¶ 143.) However, COs’ reliance on compliance with a classification system that

is not itself guaranteed by the Due Process Clause cannot logically form the basis of a Due

Process violation. COs are not entitled as a constitutional matter to the elevated level of safety

that the classification system promises. Instead, the claim based on breach of the DOC’s own

standards is analogous to a state-law tort claim and consequently does not plead an offense of

constitutional dimension. See Collins, 503 U.S. at 128. Furthermore, Plaintiffs’ own factual

allegations undermine the plausibility of their allegations of reliance on the accuracy of incident

reports to predict safety risks, in that the FAC cites numerous public reports of improper

classifications and jailhouse violence against correction officers, and COBA’s years-long

complaints of such practices to DOC officials. (FAC, at ¶¶ 75, 81, 101, 104, 127, Exh. S, Exh.

T.)

               The diffuse and generalized nature of the alleged risk of harm also distinguishes

the instant case from ones in which courts have found sufficient allegations of state-created

danger arising from a government employer’s conduct. The Pena court addressed the risk of

harm arising from specific supervisors encouraging drunk driving by a specific police officer.

432 F.3d 98. The Okin court addressed the risk of harm arising from physical violence by a

specific assailant against a known victim. 577 F.3d 415. The Lombardi court addressed the

known danger posed by poor air quality to people in a specific geographic area. 485 F.3d 73.




MOT LEAVE AMND OPINION.DOCX                       VERSION NOVEMBER 20, 2019                          14
These cases demonstrate that conduct which creates a risk of harm can be conscience-shocking

where the risk and potential victims are specified and known to the governmental actor. This

pattern is also reflected in L.W. v. Grubbs, where a single prisoner posed a known risk of sexual

assault and the administrator’s action placed an employee alone with that specific prisoner

despite prior assurances to the employee that she would not be put in such a situation. 974 F.2d

119 (9th Cir. 1992). Likewise, the court in Kowaleski v. Lewis permitted a state-created danger

claim based on complaints of harassment to go forward where supervisors had expressed

approval of harassment by specific coworkers. 643 F. Supp. 2d 259 (N.D.N.Y. 2009).

                Here, the alleged inconsistency of the reporting and potential inaccuracy of

prisoner records and placement decisions is much more widespread and the actual danger to any

given CO is much less clear. This factual dissimilarity from the controlling cases within, and

persuasive cases without, the circuit weighs heavily against finding that the instant alleged

creation of risk shocks the contemporary conscience. See Kallstrom v. City of Columbus, 136

F.3d 1055, 1066 (6th Cir. 1998) (“because many state activities have the potential to increase an

individual’s risk of harm, we require… [that] the state’s actions place the victim specifically at

risk, as distinguished from a risk that affects the public at large.”)

                Case law also guides the Court to consider whether the type of risk alleged is one

that is inherent in public employment as a corrections officer. Professions such as firefighting,

law enforcement, and corrections inevitably require public employers to knowingly place

employees in danger. See Estate of Carrigan, 381 F. Supp. 3d at 1324. Exposure to such

inherent dangers, even when intentional, is not conscience-shocking within the meaning of the

substantive due process doctrine. See, e.g., Robischung-Walsh, 421 F. App’x at 41 (affirming

dismissal on merits of claim that police department’s failure to train employees about suicide




MOT LEAVE AMND OPINION.DOCX                         VERSION NOVEMBER 20, 2019                        15
prevention was conscience-shocking conduct because training decisions concern “the allocation

of limited resources”); Donohue, 773 F. App’x 18, at *21 (affirming dismissal on merits of claim

that police department’s policy of residence restrictions for injured officers was conscience-

shocking because the policy “may very well serve a legitimate and necessary purpose”).

                 A public employment-related state-created danger claim based on dangers

inherent in the workplace must be evaluated with due regard to the basic premise of Collins –

that the substantive due process doctrine does not create minimum safety requirements for public

employment. See Collins, 503 U.S. at 129. Consistent with this basic principle, several circuit

courts have recognized that the due process clause does not protect public employees from the

types of dangers inherent in their professions. See Witkowski v. Milwaukee County, 480 F.3d at

512 (observing that “no decision in . . . any circuit after Collins . . . has awarded damages under

§ 1983 to a public employee injured in the line of duty”); 2 see also, Estate of Phillips, 455 F.3d at

407 (“the District is not constitutionally obliged by the Due Process Clause to protect public

employees from inherent job-related risks”); Hunt v. Sycamore Community School Dist. Bd. of

Educ., 542 F.3d 529, 543-44 (6th Cir. 2008) (holding that “conduct endangering the victim will

not shock the conscience if the victim has voluntarily undertaken public employment involving




2
    Plaintiffs point to L.W. v. Grubbs as a Ninth Circuit decision upholding a claim under the
    state-created danger exception notwithstanding any danger inherent in prison work. There, a
    nurse working in a prison had been sexually assaulted by a prisoner with a known history of
    sexual violence who had been assigned to work in her office without supervision. 974 F.2d
    119. The factual particulars of that decision are not indicative of a determination that a general
    failure to maintain best safety practices in prisons may trigger liability under the state-created
    danger exception. Rather, when the plaintiff nurse had been hired, she had been led “to believe
    that she would not be required to work alone with violent sex offenders.” Id. at 120.
    Therefore, the risk encountered by the Plaintiff was one she had been told was not inherent to
    her medical job. Here, by contrast, potentially violent contacts with prisoners are inherent in
    prison security work, and Plaintiffs allege that noncompliance with the DOC’s classification
    system is longstanding and well known.


MOT LEAVE AMND OPINION.DOCX                         VERSION NOVEMBER 20, 2019                       16
the kind of risk at issue and the risk results from the governmental actor’s attempt to carry out its

mandatory duties to the public”); Uhlrig v. Harder, 64 F.3d 567 (10th Cir. 1995) (determining

that the decision to release a member of the state hospital’s mental health unit reserved for the

criminally insane into the general hospital population did not shock the conscience where “the

hospital staff members all were warned of the general risks inherent in their jobs”); Estate of

Carrigan, 381 F. Supp. 3d at 1331 (holding that the death of an officer at the hands of an evictee

which resulted from a county sheriff’s office captain’s deviation from the eviction plan was “part

of the inherent risks that law-enforcement officers agree to take on when they take up their

badge.”)

                 The Second Circuit has not addressed the relationship between inherently

dangerous public employment and the state-created danger doctrine. 3 In considering Plaintiffs’

contention that distorting the classification element of a system designed to improve safety can

produce consequences that constitute a state-created danger violative of the Due process Clause,

the Court has been mindful of the Supreme Court’s recognition that “the doctrine of judicial self-

restraint requires. . . [the] exercise [of]. . . utmost care” when a court is asked to break new

ground in the field of substantive due process. Collins, 503 U.S. at 125 (observing “the Court

has always been reluctant to expand the concept of substantive due process because guideposts

for responsible decisionmaking in this unchartered area are scarce and open-ended”).




3
    The Second Circuit has stated that the Due Process Clause “imposes no affirmative duty on the
    government to guarantee a minimal level of safety or well-being, except in cases of a ‘special
    relationship’ or ‘state-created danger.’” Leland v. Moran, 80 F. App’x 133, 136 (2d Cir. 2003)
    (citing DeShaney, 489 U.S. at 196-197). However, the Second Circuit has not addressed the
    question of whether a general failure to maintain heightened safety practices in inherently
    dangerous public employment can constitute a state-created danger.


MOT LEAVE AMND OPINION.DOCX                        VERSION NOVEMBER 20, 2019                        17
                This Court finds the guidance of other circuits persuasive insofar as they have

held that an increase in a risk that is inherent to a public employee’s job does not shock the

conscience. See Uhlrig v. Harder, 64 F.3d at 574 (holding that the shock the conscience standard

requires a “high level of outrageousness, because the Supreme Court has specifically

admonished that a substantive due process violation requires more than an ordinary tort and that

merely allowing unreasonable risks to persist in the workplace is not necessarily conscience

shocking”) (citing Collins, 503 U.S. at 128). Due process does not impose minimal safety

requirements on public employers; exposing COs to a risk of violence by prisoners cannot shock

the conscience because such a risk is one reason the job of CO exists. See Wallace v.

Adkins, 115 F.3d 427, 430 (7th Cir. 1997). A failure to effectively mitigate the baseline level of

risk thus does not shock the conscience either. Here, Plaintiffs have alleged the existence of a

policy that would, if complied with, mitigate the risk of repeat or unmanageable violence by

prisoners, and that Defendants’ intentional or deliberately indifferent conduct has led to an

increase in the level of such risk beyond that which would presumably exist were the policy

implemented accurately. The Court concludes that such an increase in the risk of violence by

prisoners, which is inherent in Plaintiffs’ profession, does not, as a matter of law, frame a set of

circumstances that shocks the conscience, because the increased risk arises from failure to

comply with a risk-mitigation policy. 4




4
    Plaintiffs’ argument that inherent danger should be assessed by reference to particular types of
    CO work is not supported by the case law and is illogical in the context of the claim asserted.
    Plaintiffs argue that, because someone hired as a CO could be assigned to a desk or
    supervisory position, any distortion of danger in other assignments is not inherent in CO
    work. (Docket Entry No. 87, at 6.) Plaintiffs do not, however, allege that applicants can take
    CO employment with any guarantee that they will never be exposed to encounters with
    prisoners. Furthermore, the class they purport to represent consists of persons who have been
    injured, and are subject to risk of injury, by prisoners. Thus, the factual allegations of the


MOT LEAVE AMND OPINION.DOCX                        VERSION NOVEMBER 20, 2019                       18
               For the foregoing reasons, the allegation that Defendants increased the risk of

violence posed to COs by misreporting incidents of violence fails to present either an affirmative

act or conscience-shocking conduct framing a viable Substantive Due Process claim under the

state-created danger exception. Therefore, Plaintiffs’ proposed first amended complaint fails to

state a claim upon which relief can be granted and, consequently, leave to amend would be futile.

The motion for leave to further amend the complaint is denied.



                                              CONCLUSION

               Plaintiffs’ motion for leave to amend the complaint is denied.

               This Memorandum Opinion and Order resolves Docket Entry Number 56. The

Clerk of Court is directed to enter judgment dismissing the complaint pursuant to Federal Rule of

Civil Procedure 41(b) for the reasons set forth here and in the Court’s opinion at Docket Entry

Number 51, and to close this case.

               SO ORDERED.

Dated: New York, New York
       November 20, 2019
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




  FAC and their own class definition, viewed in the light most favorable to Plaintiffs, show that
  the risk of injury through encounters with prisoners is inherent in their employment as COs.


MOT LEAVE AMND OPINION.DOCX                      VERSION NOVEMBER 20, 2019                        19
